—Order and judgment (one paper) of the Supreme Court, New York County (Shirley Fingerhood, J.), entered May 8, 1986, which dismissed petitioner-appellant’s CPLR article 78 petition brought to vacate an order of the Office of Rent Administration, dated March 22, 1985, which vacated a previous order granting appellant a certificate of eviction, reversed on the law and the facts, without costs, and the matter is remanded to the Office of Rent Administration for further proceedings in accordance herewith.
Petitioner landlord owns a town house in which he, his wife, his daughter and his mother-in-law share a small first-floor apartment. The mother-in-law, an elderly woman, lives there because her doctor advised that, for health reasons, she avoid walking upstairs and stay near her family. Landlord wanted to place her in a neighboring, occupied, first-floor apartment. In 1980, he applied to evict tenant, who occupied the chosen apartment, pursuant to Administrative Code of the City of New York § Y51-6.0 (b). Tenant refused to move despite an offer from landlord to place tenant in an apartment a few blocks away, at a rent set by the Rent Control Board. Tenant turned down the apartment because he felt it unsuitable for someone of his "class and social standing”. Tenant has leased his apartment since 1958. The events relevant to this appeal began in 1984.
In February 1984, the Rent Control Division found landlord acted in good faith in attempting to evict tenant and issued an order granting certificate of eviction. While tenant’s appeal to *409the Supreme Court was pending, New York Laws of 1984 (ch 234) passed, effective immediately, amending Administrative Code of the City of New York § Y51-6.0 (b) (1). The amendment limited a landlord’s right to gain possession of an apartment for his or a family member’s use "where a member of the household lawfully occupying the housing accommodation is sixty-two years of age or older, has been a tenant in a housing accommodation in that building for twenty years or more, or has an impairment” (Administrative Code of City of New York § Y51-6.0 [b] [1]). The Supreme Court remitted the case to the Office of Rent Administration. That office determined tenant had resided in the premises for more than 20 years and vacated the certificate of eviction. The Supreme Court dismissed landlord’s article 78 petition. Landlord appeals that decision.
The legislative history of the amendment reflects the lawmakers’ concern over the financial burden on elderly people and physical burden on the disabled who are forced to leave an apartment, even if the landlord can establish a good-faith basis. Tenant is neither elderly nor disabled. In addition, the record is replete with proof that tenant regularly sublet the premises, frequently makes extended visits abroad and owns a house in Europe, all of which raises a question of whether he is a bona fide tenant. Neither the court below nor the Office of Rent Administration looked into that question.
In light of the above, we remand the matter to the Office of Rent Administration to determine if respondent is a bona fide 20-year tenant entitled to the protection of the amended law. Concur—Kupferman, J. P., Sullivan and Carro, JJ.